DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
The information disclosure statements (IDS) submitted on May 19, 2022 have been considered by the examiner. The duplicate citation of US 2010/0192990 A1 has been lined through to avoid duplicate publication.

Response to Applicants’ Amendments
This Office action is responsive to the amendment filed on June 24, 2022.
The proposed claim amendments filed after a final rejection will not be entered.
The objection to Specification has been withdrawn as a result of Applicant's clarification that the paragraph 72 has been previously deleted. 
The objection to Drawings has been withdrawn as a result of Applicant's submission of amended Fig. 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854.  The examiner can normally be reached on M-F 8am-4pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711 
/Joseph L. Perrin/Primary Examiner, Art Unit 1711